IN THE COURT OF APPEALS OF IOWA

                                     No. 21-0592
                               Filed November 2, 2022


MAYUAL MIKE ANYUON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Dallas County, Thomas P. Murphy,

Judge.



      The applicant appeals the district court decision denying his application for

postconviction relief. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Mary K. Conroy and

Stephan J. Japuntich (until withdrawal), Assistant Appellate Defenders, for

appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., Vaitheswaran, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


CARR, Senior Judge.

       Mayual Anyuon appeals the district court decision denying his application

for postconviction relief. We conclude the district court did not err in its conclusion

that Anyuon’s petition for postconviction relief was barred by the three-year statute

of limitations in Iowa Code section 822.3 (2018). We affirm the district court’s

decision granting summary disposition to the State.

       Anyoun was charged with possession of marijuana, in violation of Iowa

Code section 124.401(5) (2013), a serious misdemeanor, and theft in the third

degree, in violation of section 714.2(3), an aggravated misdemeanor. He pled

guilty to the charges and was sentenced on February 14, 2014. Anyuon did not

appeal his convictions.

       On December 3, 2018, Anyuon filed an application for postconviction relief,

claiming he received ineffective assistance because defense counsel did not

adequately explain the immigration consequences of his guilty plea. He claimed

he was not advised “about the slightest possibility of removal from the U.S.”

       The State filed a motion for summary disposition on the ground that

Anyuon’s petition was filed more than three years after the judgment of conviction

in his case and was barred by the statute of limitations in section 822.3. Anyuon

resisted the motion, claiming the Iowa Supreme Court’s ruling in Diaz v. State, 896

N.W.2d 723, 732 (Iowa 2017), “that counsel has an obligation to inform his or her

client of all the adverse immigration consequences that competent counsel would

uncover,” created “a ground of fact or law that could not have been raised” within

the three-year period. See Iowa Code § 822.3.
                                           3


       The district court granted the State’s motion for summary disposition. The

court found Anyuon’s application for postconviction relief was filed outside the

three-year limitations period and did not raise “a ground of fact or law that could

not have been raised” within the three-year period. See id. Anyuon appeals the

district court’s decision.

       We review a district court’s ruling finding that a postconviction application is

untimely for the correction of errors at law. Harrington v. State, 659 N.W.2d 509,

519 (Iowa 2003). “Thus, we will affirm if the trial court's findings of fact are

supported by substantial evidence and the law was correctly applied.” Id.

       In Ndikumana v. State, we addressed a claim that Diaz created a new legal

rule so that an application for postconviction relief filed within three years after Diaz

was decided was timely under section 822.3. No. 19-0269, 2020 WL 2060308,

at *2 (Iowa Ct. App. Apr. 29, 2020). The Iowa Court of Appeals stated:

              We have determined “Diaz is not a change in law but rather
       an application of the existing law found in Padilla.”[1] Ramirez v.
       State, No. 16-1893, 2018 WL 2727707, at *5 (Iowa Ct. App.
       June 6, 2018); see also Garcia v. State, No. 18-2021, 2019
       WL 5063328, at *3 (Iowa Ct. App. Oct. 9, 2019); Zacarias v. State,
       No. 18-0686, 2019 WL 3714815, at *2 (Iowa Ct. App. Aug. 7, 2019).
       For this reason, Diaz “does not qualify as a new-ground-of-law
       exception to the three-year time-bar of Iowa Code section 822.3.”
       Garcia, 2019 WL 5063328, at *3.

Id.; see also Remeliik v. State, No. 21-0655, 2022 WL 2348170, at *2 (Iowa Ct.

App. June 29, 2022) (noting the Diaz decision should not be applied retroactively).

       Our caselaw does not support Anyuon’s claim that the ruling in Diaz created

“a ground of fact or law that could not have been raised” within the three-year


1Referring to Padilla v. Kentucky, 559 U.S. 356, 366 (2010), which held defense
counsel should advise defendants whether a guilty plea could result in deportation.
                                         4


period. See Iowa Code § 822.3. We conclude the district court did not err in its

conclusion that Anyuon’s petition for postconviction relief was barred by the three-

year statute of limitations in section 822.3. We affirm the district court’s decision

granting summary disposition to the State.

       AFFIRMED.